PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-4549
DANA DUNNOCK,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                         (CR-00-593-ALL)

                      Argued: May 9, 2002

                      Decided: July 8, 2002

 Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Widener wrote the opinion, in
which Judge Niemeyer and Judge Gregory joined.


                           COUNSEL

ARGUED: Daniel William Stiller, Assistant Federal Public
Defender, Greenbelt, Maryland, for Appellant. Jane Meadowcroft
Erisman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: James Wyda, Federal Public Defender, Green-
belt, Maryland, for Appellant. Thomas M. DiBiagio, United States
Attorney, Andrea L. Smith, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
2                     UNITED STATES v. DUNNOCK
                             OPINION

WIDENER, Circuit Judge:

   Defendant Dana Dunnock appeals his conviction and sentence for
being a felon in possession of a firearm. Dunnock asserts the district
court erred when it denied his motion to suppress evidence based on
a flawed application of the exigent circumstances exception to the
knock and announce requirement. We affirm the district court’s denial
of the motion to suppress, although we do so on somewhat different
reasoning.

                                  I.

   Baltimore City Police Officers, the same day as the search in ques-
tion, secured a search warrant for Dunnock’s residence based in part
on information provided by Derrick Stokes on the occasion of an ear-
lier arrest of Stokes some days before for possession of heroin. Stokes
had then described for police how he obtained heroin from Dunnock
on a daily basis at Dunnock’s residence. Having obtained the search
warrant and while conducting surveillance prior to the execution of
the search warrant, the police observed Stokes, whom they recog-
nized, arrive by taxicab and enter the Dunnock residence. When
Stokes emerged from the residence a short time later and reentered
the waiting taxi, the police stopped the cab several blocks from the
house and arrested Stokes, who was in possession of 497 capsules of
heroin.

   When questioned upon this last arrest, Stokes indicated to police
that Dunnock was in the home and had a firearm in his basement bed-
room, but Stokes was uncertain if there was anyone else in the house.
Police were aware, however, that an older woman may have also
resided in the home.

   After taking Stokes into custody, the police resumed their surveil-
lance of the home and moments later Dunnock and an unidentified
woman exited the residence, entered a vehicle and began to drive
away. They were immediately stopped by police and Dunnock was
arrested in full view of the home.
                      UNITED STATES v. DUNNOCK                         3
   After Dunnock was in custody, the police executed the search war-
rant. Although asked twice, Dunnock was unresponsive to police
questions about whether there was anyone else in the home or if Dun-
nock possessed a key to the locked door. There was conflicting testi-
mony at the suppression hearings on whether police knocked before
using a battering ram to forcibly open the door. One officer testified
that he knocked on the door and announced "police," while another
officer testified that "we did not [knock]" prior to entry.

   Prior to his trial on the firearms charge, Dunnock filed a motion to
suppress statements he made at the time of his arrest. At the evidenti-
ary hearing on that motion, which is not the subject of this appeal,1
the issue arose whether officers had violated Dunnock’s Fourth
Amendment rights in executing the search warrant for Dunnock’s
home by failing to knock and announce their presence before break-
ing down the door. The district court rejected Dunnock’s Fifth and
Sixth Amendment challenges, refusing to suppress the statements, but
scheduled a second hearing to further consider the possible Fourth
Amendment violation in the execution of the search warrant.

   At the second hearing, the district court credited the testimony of
one of the police officers and found that the officers did knock and
announce before breaking into the home. Based on the finding that the
execution of the warrant was proper, the court denied the remainder
of Dunnock’s motion to suppress the physical evidence. At that hear-
ing the court stated it did not know whether there was enough exigent
circumstance present to dispense with the knock-and-announce
requirement.

   Just prior to trial, Dunnock filed a motion for reconsideration of his
motion to suppress the gun seized under the search warrant arguing
that one police officer’s testimony at the first suppression hearing was
inconsistent with his testimony at the second hearing. The district
court expressed "serious question" about the issue of credibility, but
declined to reach the question, instead denying the motion for recon-
sideration based upon a finding that a no-knock entry was justified
under exigent circumstances. Citing United States v. Grogins, 163
  1
   Any defect in the execution of the search warrant is not claimed to
have any effect on any statements made at the time of arrest.
4                     UNITED STATES v. DUNNOCK
F.3d 795 (4th Cir. 1998), the court concluded that the police had a
reasonable suspicion that exigent circumstances existed which would
excuse them from the knock and announce requirement. Specifically,
the exigent circumstances arose from the information that there was
a gun in the house and that, having observed people come and go in
a multifamily dwelling, it was objectively reasonable to suspect that
there could be other people in the house who might have access to the
firearm or destroy the drug evidence.

   Dunnock was convicted by a jury of violating 18 U.S.C.
§ 922(g)(1), as a felon in possession of a firearm, sentenced to 262
months in prison by the district court, and timely filed this appeal.

                                  II.

   The knock and announce requirement incorporated in the Fourth
Amendment and codified in 18 U.S.C. § 3109 generally requires
police officers entering a dwelling to knock on the door and announce
their identity and purpose before attempting forcible entry. United
States v. Grogins, 163 F.3d 795, 797 (4th Cir. 1998). The requirement
serves three purposes: "(1) protecting the safety of occupants of a
dwelling and the police by reducing violence; (2) preventing the
destruction of property; and (3) protecting the privacy of occupants."
Bonner v. Anderson, 81 F.3d 472, 475 (4th Cir. 1996).2

   The knock and announce requirement may be excused, however,
by exigent circumstances, but officers "must have a reasonable suspi-
cion that knocking and announcing their presence, under the particu-
lar circumstances, would be dangerous or futile, or that it would
inhibit the effective investigation of the crime by, for example, allow-
ing the destruction of evidence." Grogins, 163 F.3d at 797 (citing
Richards v. Wisconsin, 520 U.S. 385, 394 (1997)). Whether sufficient
exigent circumstances existed at the time of the entry requires a court
to analyze the facts of each case to determine that the officers had
    2
   Counsel for Dunnock conceded at oral argument that Dunnock’s
safety interest was not implicated because he was in the custody of the
police outside the home. Dunnock contends, however, that he retained
both his privacy and property interests even though he was not occupy-
ing the dwelling when the police executed the search warrant.
                      UNITED STATES v. DUNNOCK                       5
some particularized basis for their suspicion. See Grogins, 163 F.3d
at 797. Our review of the district court’s determination of reasonable
suspicion is de novo, although we review findings of historical fact
for clear error only and give due weight to inferences drawn from
those facts by the resident judges. Ornelas v. United States, 517 U.S.
690, 699 (1996).

   We need not reach the issue of whether the particular circum-
stances surrounding the execution of the warrant at Dunnock’s resi-
dence justified a no-knock entry, however, because we conclude that
the requirements of the knock and announce rule were met here.

  18 U.S.C. § 3109 provides:

    The officer may break open any outer or inner door or win-
    dow of a house, or any part of a house, or anything therein,
    to execute a search warrant, if, after notice of his authority
    and purpose, he is refused admittance or when necessary to
    liberate himself or a person aiding him in the execution of
    the warrant.

   The standard embodied in 18 U.S.C. § 3109 is a constitutional stan-
dard that encompasses the requirements of the Fourth Amendment.
See United States v. Kennedy, 32 F.3d 876, 882 (4th Cir. 1994).
Therefore, if the police met the requirements of the statute, there was
no defect in the execution of the search warrant and the district
court’s decision not to suppress the evidence from the search must be
affirmed, even if we do so on different grounds. See S.E.C. v. Chen-
ery, 318 U.S. 80, 88 (1945).

   In this case, Dunnock, having been arrested and questioned by the
police outside his home, clearly had notice of the authority and pur-
pose of the officers executing the search warrant. Although Dun-
nock’s knowledge of the presence of the police did not come from a
knock and announce at his door, he nevertheless had the functional
equivalent of notice of authority and purpose as required by the stat-
ute. Once Dunnock was in custody, it not only would have been futile
for the police to knock on Dunnock’s front door and announce their
presence while Dunnock stood outside the door with them, it would
have been superfluous. The officers twice asked Dunnock for a key
6                     UNITED STATES v. DUNNOCK
to the door or if anyone was inside and received no response. In addi-
tion to having received the notice to which he was entitled under the
statute, Dunnock effectively refused entry to the police by declining,
through his silence, to provide a key to the front door when asked.

   We hasten to add that we do not view Dunnock’s asserted privacy
and property rights as inconsequential, but knowing of the police
actions, Dunnock "had an opportunity to . . . comply with the law and
to avoid the destruction of property occasioned by a forcible entry."
Richards v. United States, 520 U.S. 385, 393, n. 5 (1997) (citing Wil-
son v. Arkansas, 514 U.S. 927, 930-932 (1995), for the common law
right from which knock and announce arose). When the police were
executing a valid search warrant, as here, Dunnock was entitled to no
more than the constitutional standard embodied in § 3109.

   The touchstone of Fourth Amendment analysis is always reason-
ableness. See United States v. Squillacote, 221 F.3d 542, 558 (4th Cir.
2000). We are of opinion that it is entirely reasonable to conclude that
Dunnock, by virtue of the fact he was standing outside his home in
the presence of police as they were about to execute a valid search
warrant, had all the benefits of the protections afforded by the knock
and announce rule of § 3109.

    The judgment of the district court is accordingly

                                                          AFFIRMED.